DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-26 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 14-17, 19-20, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler et al. (US 2016/0331973 – hereinafter “Wheeler”).

Per claim 14, Wheeler teaches a multi-channel electrophysiological recording system, comprising:
a probe capable of capturing multi-channel electrophysiological recordings (Each satellite 106 includes a plurality of channels that are configurable as recording or stimulation channels (Fig. 2; ¶36));
a processor system configured by a software application to:
determine a set of waveform templates (A hub 104, which is connected to the satellite 106, is configured to receive configuration settings comprising spike templates and information used for spike detection and spike sorting from a base station 110 (¶54));
obtain new multi-channel electrophysiological recordings using the probe (Neural signals are obtained using the satellite 106 (¶57));
when new multi-channel electrophysiological recordings are obtained:
add at least one new component to a processing buffer, where the at least one new component is determined using the waveform templates (When a threshold crossing is detected, a signal processing module 206 of the hub 104 creates a spike snippet by extracting a predetermined amount of the signal before and after the threshold crossing.  Template matching is then performed on the extracted spike (¶57)); and
adjust the processing buffer size (The number of stored extracted spikes is modified by removing extracted spikes that match a noise template (¶57));
perform online spike recovery by identifying spike events using the components in the processing buffer (A decoding module 208 of the hub 104 is configured to receive features from the signal processing module 206 and determine a neuropsychiatric state (¶58)).

Per claim 15, Wheeler teaches the recording system of claim 14, wherein the processor system is further configured the software to determine the waveform templates using offline waveform extraction from a set of training data (An offline processor 112 includes a template training module 240 that is configured to generate spike templates from raw neural signals (¶51)).

Per claim 16, Wheeler teaches the recording system of claim 14, wherein the processor system is further configured by the software to update the waveform templates over time (Spike templates may be updated over time (¶56)).
Per claim 17, Wheeler teaches the recording system of claim 14, wherein the processor system is further configured the software to output information describing the identified spiking activity (When an extracted spike matches a single or multi-unit template, the timing of the spike is recorded along with an indication of which spike template it matched (¶57)).

Per claim 19, Wheeler teaches the recording system of claim 14, further comprising an output interface, wherein the processor system is further configured by the software to control a device in response to the identified spiking activity via the output interface (An output stimulation command is generated in response to the type of neuropsychiatric state detected by the decoding module 208.  A satellite 106 may be used to stimulate a patient based on the output stimulation command (¶59)).

Per claim 20, Wheeler teaches the recording system of claim 14, further comprising an output interface, wherein the processor system is further configured by the software to control stimuli provided to a subject monitored by the probe in response to the identified spiking activity via the output interface (An output stimulation command is generated in response to the type of neuropsychiatric detected by the decoding module 208 (¶59)).

Per claim 22, Wheeler teaches the recording system of claim 14, wherein the processor system is further configured by the software to adjust the buffer size based upon an effective bandwidth determination (Extracted spikes are removed when they match a noise template (¶57).  The noise template is interpreted as having a specific bandwidth).

Per claim 26, Wheeler teaches the recording system of claim 14, wherein the multi-channel electrode comprises at least 32 channels (Each satellite 106 may include between 1 and 32 channels (¶36)).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 6-8, 10, and 13 are rejected under 35 U.S.C. 103 as being obvious in view of Wheeler and Shoaran et al. (US 2016/0278713 – hereinafter “Shoran”).

Per claim 1, Wheeler teaches a method of performing online spike recovery from multi-channel electrophysiological recordings, comprising:
determining a set of waveform templates (A hub 104, which is connected to the satellite 106, is configured to receive configuration settings comprising spike templates and information used for spike detection and spike sorting from a base station 110 (¶54));
continuously obtaining multi-channel electrophysiological recordings using a multi-channel electrode (Neural signals are obtained using the satellite 106 (¶57)); and
automatically performing online spike recovery from the multi-channel electrophysiological recordings to identify spike activity using a processing system that continuously adjusts a processing buffer size based upon newly obtained multi-channel electrophysiological recordings (When a threshold crossing is detected, a signal processing module 206 of the hub 104 creates a spike snippet by extracting a predetermined amount of the signal before and after the threshold crossing.  Template matching is then performed on the extracted spike.  The number of stored extracted spikes is modified by removing extracted spikes that match a noise template.  A decoding module 208 of the hub 104 is configured to receive features from the signal processing module 206 and determine a neuropsychiatric state (¶57-58)). 

However, Wheeler does not explicitly teach the method wherein the processing system performs a method for sparse signal recovery.  In contrast, Shoaran teaches a method for sensing biological signals from an implantable sensor that is performed using compression and recovery (Abstract; ¶45). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wheeler such that the hub 104 is configured to perform sparse signal recovery.  One of ordinary skill would make such a modification because compressive sensing lowers encoder complexity (Shoaran; ¶3).

Per claim 2, Wheeler in view of Shoaran teaches the method of claim 1, wherein the waveform templates are determined using off-line waveform extraction from a set of training data (An offline processor 112 includes a template training module 240 that is configured to generate spike templates from raw neural signals (¶51)).

Per claim 3, Wheeler in view of Shoaran teaches the method of claim 1, wherein the waveform templates are updated over time (Spike templates may be updated over time (¶56)).

Per claim 4, Wheeler in view of Shoaran teaches the method of claim 1, wherein the processing system outputs information identifying spike activity detected by the processing system during the online spike recovery (When an extracted spike matches a single or multi-unit template, the timing of the spike is recorded along with an indication of which spike template it matched (¶57)).
Per claim 6, Wheeler in view of Shoaran teaches the method of claim 1, further comprising generating control signals for a stimulus provided to a subject monitored by the multi-channel electrode in response to the identified spiking activity using the processing system (An output stimulation command is generated in response to the type of neuropsychiatric detected by the decoding module 208 (¶59)).

Per claim 7, Wheeler in view of Shoaran teaches the method of claim 1, further comprising generating control signals for a device in response to the identified spiking activity using the processing system (An output stimulation command is generated in response to the type of neuropsychiatric state detected by the decoding module 208.  A satellite 106 may be used to stimulate a patient based on the output stimulation command (¶59)).

Per claim 8, Wheeler in view of Shoaran teaches the method of claim 1, wherein the processing system adjusts the buffer size based upon an effective bandwidth determination (Extracted spikes are removed when they match a noise template (¶57).  The noise template is interpreted as having a specific bandwidth).

Per claim 10, Wheeler in view of Shoaran teaches the method of claim 1, wherein the processing system adds new components to the processing buffer when new multi-channel electrophysiological recordings are obtained (Neural signals are obtained using the satellite 106 and extracted spikes are stored if they match a single or multi-unit template (¶57)).

Per claim 13, Wheeler in view of Shoaran teaches the method of claim 1, wherein the multi-channel electrode comprises at least 32 channels (Each satellite 106 may include between 1 and 32 channels (¶36)).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious in view of Wheeler and Shoaran, in further view of Kim et al. (US 2014/0330761 – hereinafter “Kim”).

Per claim 5, Wheeler in view of Shoaran does not explicitly teach the method of claim 4, wherein the information describing the identified spike activity comprises temporal and spatial location information.
In contrast, Kim teaches a neuromorphic chip that is configured to detect spike event information such as the address information of the neuron in which the spike event and the timing information at which the spike event has occurred (¶14-15 and 42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wheeler in view of Shoaran such that the identified spiking activity comprises temporal and spatial location information.  One of ordinary skill would make such a modification for the purpose of identifying a neuron in which a spike event has occurred (Kim; ¶8).


8.	Claims 9 and 23 are rejected under 35 U.S.C. 103 as being obvious in view of Wheeler and Shoaran, in further view of Dudgeon et al. (US 7,834,795 – hereinafter “Dudgeon”).

Per claim 9, Wheeler in view of Shoaran does not explicitly teach the method of claim 1, wherein the method for sparse signal recovery performed by the processing system is a Compressive Sampling Matching Pursuit (CoSaMP) process.
In contrast, Dudgeon teaches a compressive sensor assembly system in which a compressed signal is recovered using a CoSaMP recovery algorithm (col. 6, line 66 – col. 7, line 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wheeler in view of Shoaran such that the hub 104 is configured to perform sparse signal recovery processing utilizing CoSaMP.  One of ordinary skill would make such a modification because CoSaMP can be used to recovered a compressed signal (Dudgeon; col. 6, line 66 – col. 7, line 6).

Per claim 23, Wheeler does not explicitly teach the recording system of claim 14, wherein the processor system is further configured by the software to perform online spike recovery using a sparse signal recovery processing utilizing Compressive Sampling Matching Pursuit (CoSaMP).
In contrast, Shoaran teaches a method for sensing biological signals from an implantable sensor that is performed using compression and recovery (Abstract; ¶45) and Dudgeon teaches a compressive sensor assembly system in which a compressed signal is recovered using a CoSaMP recovery algorithm (col. 6, line 66 – col. 7, line 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Wheeler such that the hub 104 is configured to perform online spike recovery using a sparse signal recovery processing utilizing CoSaMP.  One of ordinary skill would make such a modification because compressive sensing lowers encoder complexity (Shoaran; ¶3) and CoSaMP can be used to recovered a compressed signal (Dudgeon; col. 6, line 66 – col. 7, line 6).


9.	Claim 18 is rejected under 35 U.S.C. 103 as being obvious in view of Wheeler and Kim.

Per claim 18, Wheeler does not explicitly teach the recording system of claim 17, wherein the information describing the identified spiking activity comprises temporal and spatial location information.
In contrast, Kim teaches a neuromorphic chip that is configured to detect spike event information such as the address information of the neuron in which the spike event and the timing information at which the spike event has occurred (¶14-15 and 42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Wheeler such that the identified spiking activity comprises temporal and spatial location information.  One of ordinary skill would make such a modification for the purpose of identifying a neuron in which a spike event has occurred (Kim; ¶8).


10.	Claim 21 is rejected under 35 U.S.C. 103 as being obvious in view of Wheeler and Donnett et al. (US 2008/0077039 – hereinafter “Donnett”).

Per claim 21, Wheeler does not explicitly teach the recording system of claim 14, further comprising an analog-to-digital converter configured to receive signals from the probe and store data in a memory of the processor system.
In contrast, Donnett teaches a brain signal processing system comprising an electrode assembly having an analog-to-digital converter that is configured to digitize neural signals (Fig. 2; ¶29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Wheeler such that the satellite 106 includes an analog-to-digital converter.  One of ordinary skill would make such a modification for the purpose of digitizing neural signals that are sent to a processing system (Donnett; ¶29).

Claim Objections
11.	Claims 11-12 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 11, the prior art of record is silent on the method of claim 1, wherein the processor system maintains an uncertainty vector for each component in the processing buffer; and removes a sequence of components from the processing buffer and reduce the size of the processing buffer, when the sequence of components each have a magnitude plus uncertainty that is smaller than the magnitude of a component selected as a spike event minus the selected component's uncertainty.  Claim 24 substantially includes the subject matter of claim 11 and is consequently objected to.
Per claim 12, the prior art of record is silent on the method of claim 1, wherein the processor system performs online spike recovery by: buffering an initial component set including at least one putative spike event in the processing buffer configured to have an initial buffer length; estimating uncertainty for components in the initial component set stored in the processing buffer including the at least one putative spike event; removing from the processing buffer components of the buffered initial component set occurring prior to a putative spike event, when the estimated uncertainty of each of the components prior to the putative spike event is less than an uncertainty threshold; and decreasing the buffer length of the processing buffer based upon the components removed from the buffer.  Claim 25 substantially includes the subject matter of claim 12 and is consequently objected to.





Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852